NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

                 VALENCELL, INC.,
                     Appellant

                           v.

                    FITBIT, INC.,
                       Appellee
                ______________________

                      2018-2223
                ______________________

    Appeal from the United States Patent and Trademark
Office, Patent Trial and Appeal Board in Nos. IPR2017-
00315, IPR2017-01552.
                 ______________________

              Decided: September 26, 2019
                ______________________

   JUSTIN KIMBLE, Bragalone Conroy PC, Dallas, TX, ar-
gued for appellant.   Also represented by JEFFREY
BRAGALONE, THOMAS WILLIAM KENNEDY, JR., DANIEL
FLETCHER OLEJKO, JONATHAN H. RASTEGAR.

    KEVIN P.B. JOHNSON, Quinn Emanuel Urquhart & Sul-
livan, LLP, Redwood Shores, CA, argued for appellee. Also
represented by MARK YEH-KAI TUNG; SAM STEPHEN STAKE,
OGNJEN ZIVOJNOVIC, San Francisco, CA; HARPER BATTS,
2                               VALENCELL, INC. v. FITBIT, INC.




CHRISTOPHER SCOTT PONDER, Sheppard Mullin Richter &
Hampton LLP, Palo Alto, CA.
              ______________________

    Before TARANTO, CHEN, and STOLL, Circuit Judges.
CHEN, Circuit Judge.
     Valencell appeals from the final written decision of the
United States Patent and Trademark Office Patent Trial
and Appeal Board (Board) in the above-captioned inter
partes review proceedings (IPRs) that found unpatentable
all of the claims of U.S. Patent No. 8,292,965 on independ-
ent grounds: obviousness over Japanese Publication No.
2005-040261 (Numaga), and anticipation by United States
Application Patent Publication No. 2005/0209516
(Fraden). We agree with the Board as to both grounds and
therefore affirm.
    Valencell’s ’965 patent is directed to a light sensor mod-
ule for detecting and measuring heart rate or other physi-
ological information. Claim 1, which is representative for
the purposes of this appeal, 1 is reproduced below:
    1. A sensor module for detecting and/or measuring
    physiological information from a subject, the sen-
    sor module comprising:
    a housing;
    at least one optical emitter supported by the hous-
    ing;




    1    Claim 12, the only other independent claim, is sim-
ilar to claim 1 except that it describes “distal free ends” in
an “adjacent, spaced-apart relationship” instead of claim
1’s “distal ends.” The parties did not separately argue
these features on appeal.
VALENCELL, INC. v. FITBIT, INC.                               3



    at least one optical detector supported by the hous-
    ing;
    a first light guide supported by the housing,
    wherein the first light guide is in optical communi-
    cation with the at least one optical emitter,
    wherein the first light guide comprises a distal end
    having an exposed end surface that is configured to
    engage a portion of a body of the subject, and
    wherein the first light guide is configured to deliver
    light from the at least one optical emitter directly
    into the body of the subject via the exposed end sur-
    face thereof; and
    a second light guide supported by the housing,
    wherein the second light guide is in optical commu-
    nication with the at least one optical detector,
    wherein the second light guide comprises a distal
    end having an exposed end surface that is config-
    ured to engage a portion of the body of the subject,
    and wherein the second light guide is configured to
    collect light directly from the body of the subject via
    the exposed end surface thereof and deliver col-
    lected light to the at least one optical detector.
’965 patent at claim 1 (emphases added).
                  A. Obviousness over Numaga
    In concluding that claim 1 was obvious over Numaga,
the Board found that Numaga discloses “light guide parts”
that fall within the scope of the Board’s construction of
“light guide” as “a mechanism for delivering light along a
path.” See J.A. 10 (construing “light guide”); J.A. 17. Va-
lencell argues that Numaga’s light guide parts are not light
guides because Numaga also discloses a shielding material
that surrounds the light guide parts. Under Valencell’s
theory, the use of shielding material means that Numaga’s
light guide part does not deliver light along a path. We
disagree. The presence of shielding material does not
4                              VALENCELL, INC. v. FITBIT, INC.




prevent light guide parts from being light guides. And Va-
lencell’s own patent discloses the use of such a shielding
material. ’965 patent at col. 7, ll. 29–37 (“the at least one
light guide may be surrounded or partially surrounded by
a cladding material that is configured to at least partially
confine light within the light guide and/or block light from
an external source from entering the at least one light
guide”). Under Valencell’s theory, the light guides de-
scribed in its own patent as surrounded by a cladding ma-
terial would not qualify as the claimed light guides.
     We are also not persuaded by Valencell’s argument
that the Board’s reference to shielding material in connec-
tion with Numaga’s light guide parts constitutes a new the-
ory of obviousness beyond the scope of the petition for inter
partes review. The petition explained that the claimed
light guides are disclosed by Numaga’s light guide parts
21a and 21b, and that those light guide parts are covered
by a shell support member (i.e., shielding material). J.A.
87–90. The Board likewise concluded that “Numaga explic-
itly discloses directing light with light guide parts” that
“structurally and functionally teach the light guides re-
cited.” J.A. 17. Although Valencell complains that the
Board also referred to Numaga’s light guide parts as “clad
light guide[s],” the existence of shielding does not prevent
a light guide part from delivering light along a path (as we
explained above). The Board relied on the same light guide
parts as the petitioner did, and thus Valencell was not de-
prived of notice or opportunity to respond to that theory of
obviousness.
                B. Anticipation by Fraden
    Valencell argues that the Board erred when it found
that Fraden anticipates claim 1’s “distal end” limitation in
view of the Board’s construction of “distal end” to mean
“end opposite the proximal end”—the construction that Va-
lencell itself proposed. J.A. 900. The crux of Valencell’s
position, as depicted in Valencell’s annotation of Fraden’s
VALENCELL, INC. v. FITBIT, INC.                           5



Fig. 10, reproduced below, is that the “end opposite the
proximal end” must be directly opposite to what Valencell
labels a “proximal end.”




J.A. 29. But as the Board explained, the construction is not
so limited. J.A. 30 (“We did not limit ‘distal end’ to mean
any particular end or to be limited to a single end at the
farthest distance from the proximal end.”). Under the
Board’s construction, which does not include the require-
ment “directly opposite,” at least the right-most of ribs 84
is opposite to what Valencell alleges is Fraden’s proximal
end:
6                                VALENCELL, INC. v. FITBIT, INC.




J.A. 29 (annotating ribs 84 in Fraden’s Fig. 10, the right-
most rib being an extension of the surface that Valencell
alleges is the “distal end”). Thus, we conclude that the
Board’s finding of anticipation based on Fraden is sup-
ported by substantial evidence.
        C. Valencell’s Conditional Motion to Amend
     During the inter partes proceedings, Valencell filed a
contingent motion to amend the ’965 patent claims. The
Board denied the motion because it concluded that Valen-
cell’s substitute claims were unpatentable as obvious and
Valencell failed to submit sufficient corroborating evidence
to swear behind the prior art references. J.A. 44–47. Va-
lencell does not challenge the Board’s conclusion of obvi-
ousness. Rather, Valencell appeals the Board’s findings
with regard to the sufficiency of Valencell’s evidence for
corroborating inventor testimony on prior reduction to
practice.
    We review the Board’s denial of a contingent motion to
amend under 5 U.S.C. § 706. Microsoft Corp. v. Proxyconn,
Inc., 789 F.3d 1292, 1306 (Fed. Cir. 2015), overruled on
other grounds by Aqua Prods., Inc. v. Matal, 872 F.3d 1290
(Fed. Cir. 2017) (en banc). We set aside the Board’s action
only if it is “arbitrary, capricious, an abuse of discretion, or
otherwise not in accordance with law.” 5 U.S.C. § 706(2)(A).
In appeals from the Board, corroboration is a subsidiary
factual issue reviewed for substantial evidence. REG Syn-
thetic Fuels, LLC v. Neste Oil Oyj, 841 F.3d 954, 958 (Fed.
Cir. 2016).
    Valencell relied on inventor testimony on the develop-
ment of two prototype sensor modules to establish a prior
reduction to practice. J.A. 45. As we have explained, in-
ventor testimony must be corroborated by independent ev-
idence, and the inventor has the burden of proving that (1)
he constructed an embodiment or performed a process that
met all claim limitations, and (2) the invention would work
for its intended purpose. Cooper v. Goldfarb, 154 F.3d
VALENCELL, INC. v. FITBIT, INC.                             7



1321, 1327, 1330 (Fed. Cir. 1998). To corroborate the in-
ventor’s testimony, Valencell submitted evidence from var-
ious sources: testimony from Mr. Paik, who allegedly
tested the prototypes; photographs; a claim chart based on
those photographs; invoices; and a table of numbers alleged
to be test results. J.A. 45.
     Valencell’s corroborating evidence, considered in its en-
tirety, fails to establish that the prototype modules meet
the claim limitations. The claims at issue recite limitations
that are directed to interior features of a sensor module.
See, e.g., J.A. 2142–43 (claiming “a sensor module compris-
ing” “at least one optical emitter supported by the housing,”
“at least one optical detector supported by the housing,” “a
first light guide supported by the housing, wherein the first
light guide is in optical communication with the at least
one optical emitter, wherein the first light guide comprises
a distal end having a substantially flat-faced surface,”
“wherein the first light guide is configured to deliver light
from the at least one optical emitter directly into the body
of the subject,” etc.). But Mr. Paik, who allegedly tested
the prototypes, testified that he had no knowledge of the
inner workings of the sensor modules. J.A. 46. The photo-
graphs depicted only an exterior view and, as explained by
the Board, “no internal connections or light guides are
shown.” J.A. 46; J.A. 3004–07. The invoices only indicate
that some parts were purchased, and not how, if at all,
those parts were arranged in the prototypes. J.A. 3009.
And the alleged test results are merely a collection of num-
bers with no connection to the claim limitations. J.A.
3017–79. The sum of Valencell’s corroborating evidence
amounts to a black box for which the inner workings are
unstated and unknown. Although “our case law does not
require that evidence have a source independent of the in-
ventors on every aspect of conception and reduction to prac-
tice,” E.I. du Pont De Nemours & Co. v. Unifrax, LLC, 921
F.3d 1060, 1077 (Fed. Cir. 2019), as the Board correctly
8                              VALENCELL, INC. v. FITBIT, INC.




recognized, here, Valencell’s corroborating evidence is con-
clusory at best. J.A. 46.
     Thus, we conclude that the Board’s finding that Valen-
cell failed to meet its burden of corroborating its inventor
testimony was supported by substantial evidence and the
Board did not abuse its discretion in denying Valencell’s
contingent motion to amend on that basis. 2
                       CONCLUSION
     We have considered Valencell’s remaining arguments
and find them unpersuasive. For the reasons stated above,
we affirm the Board’s conclusion that the claims at issue
are unpatentable, as well as the Board’s denial of Valen-
cell’s contingent motion to amend.
                       AFFIRMED




    2   We therefore need not reach the Board’s conclu-
sions with regards to indefiniteness of the substitute
claims.